            Case 1:20-cv-00167-UA Document 1 Filed 01/08/20 Page 1 of 14



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
In re:                                                                Chapter 11
MARCO POLO CAPITAL MARKETS LLC,

         Debtor.                                                      Post Confirmation Chapter 11
------------------------------------------------------------------X   Case No. 12-14870 (SCC)
MARCO POLO CAPITAL MARKETS LLC, Debtor,
and MARCO POLO NETWORK INC.,

        Plaintiffs,
                                                                      Adversary Pro. No. 17-01051 (SCC)
        -against-

ATG AMERICAS TRADING GROUP S.A. (formerly
known as MARCO POLO LATIN AMERICA S.A.),
FERNANDO COHEN, ARTHUR MACHADO,
VICTRIX PARTNERS S.A., POSTALIS INSTITUTO
DE SEGURIDADE SOCIAL DOS CORREIOIS E
TELEGRAFOS, ETB FUNDO DE INVESTMENTO E
PARTICIPACOES (CVM ID NO. 379-4), BNY
MELLON SERVICOS FINANCEIROS
DISTRIBUIDORA DE TITULOS E VALORES
MOBILIARIOS S.A., THE BANK OF NEW YORK
MELLON and ZECA OLIVEIRA,

         Defendants.
------------------------------------------------------------------X

                                           NOTICE OF APPEAL

        Marco Polo Capital Markets LLC and Marco Polo Network Inc., Plaintiffs, appeal under

28 U.S.C. § 158(a)(3) from the judgment, order, or decree of the bankruptcy judge entitled Order

Terminating this Adversary Proceeding, which was entered in this adversary proceeding on

December 18, 2019 (the “Order”). A copy of the Docket reflecting the Order is attached.

        The names of all parties to the judgment, order, or decree appealed from and the names,

addresses, and telephone numbers of their respective attorneys are as follows:
        Case 1:20-cv-00167-UA Document 1 Filed 01/08/20 Page 2 of 14



Appellants                                Counsel

MARCO POLO CAPITAL MARKETS LLC            Evan Glassman
                                          Steptoe & Johnson LLP
MARCO POLO NETWORK INC.                   1114 Avenue of the Americas
                                          New York, NY 10036
                                          Telephone: (212) 506-3900
                                          Email: eglassman@steptoe.com

                                          Michael J. Baratz*
                                          Steptoe & Johnson LLP
                                          1330 Connecticut Avenue, NW
                                          Washington, DC 20036
                                          Telephone: (202) 429-3000
                                          Email: mbaratz@steptoe.com

                                          * Pro Hac Vice motion forthcoming



Appellees                                 Counsel

ATG AMERICAS TRADING GROUP S.A.           Judd Robert Spray
(formerly known as MARCO POLO LATIN       Law Office of Judd R. Spray
AMERICA S.A.)                             450 Seventh Avenue
                                          Ste 33rd Floor
                                          New York, NY 10123
                                          Telephone: 347-409-0211
                                          Email: juddspray@juddspraylaw.com

FERNANDO COHEN                            James B. Glucksman
                                          Rattet PLLC
                                          202 Mamaroneck Avenue
                                          Suite 300
                                          White Plains, NY 10601
                                          Telephone: 914-381-7400
                                          Email: jbglucksman@rattetlaw.com

                                          Adam S. Kaufmann
                                          Lewis Baach Kaufmann Middlemiss PLLC
                                          The Chrysler Building
                                          405 Lexington Avenue
                                          Ste 62nd Floor
                                          New York, NY 10174
                                          Telephone: 212-826-7001
                                          Email: adam.kaufmann@lbkmlaw.com

                                      2
      Case 1:20-cv-00167-UA Document 1 Filed 01/08/20 Page 3 of 14




                                       Tara Jordan Plochocki
                                       Lewis Baach Kaufmann Middlemiss PLLC
                                       1101 New York Avenue NW
                                       Suite 1000
                                       Washington, DC 20005
                                       Telephone: 202-833-8900
                                       Email: tara.plochocki@lewisbaach.com

                                       Robert Leslie Rattet
                                       Davidoff Hutcher & Citron LLP
                                       605 Third Avenue
                                       New York, NY 10158
                                       Telephone: 212-557-7200
                                       Email: rrattet@rattetlaw.com

                                       A. Mackenna White
                                       405 Lexington Avenue
                                       Ste 62nd Floor
                                       New York, NY 10174
                                       Telephone: 212-826-7001
                                       Email: mackenna.white@lbkmlaw.com

ARTHUR MACHADO                         Pro Se

VICTRIX PARTNERS S.A.                  Pro Se

POSTALIS INSTITUTO DE SEGURIDADE Pro Se
SOCIAL DOS CORREIOIS E
TELEGRAFOS
ETB FUNDO DE INVESTMENTO         Pro Se
PARTICIPACOES (CVM ID NO. 379-4)

BNY MELLON SERVICOS                    Pro Se
FINANCEIROS DISTRIBUIDORA DE
TITULOS E VALORES MOBILIARIOS
S.A.
THE BANK OF NEW YORK MELLON            Alison Eggers
                                       Seaport East
                                       Two Seaport Lane Suite 300
                                       Boston, MA 02210-2028
                                       Telephone: 617-946-4800
                                       Email: aeggers@seyfarth.com

                                       Steven Paradise
                                       Seyfarth Shaw LLP

                                   3
         Case 1:20-cv-00167-UA Document 1 Filed 01/08/20 Page 4 of 14



                                           620 Eighth Avenue
                                           New York, NY 10018
                                           Telephone: 212-218-5500
                                           Email: sparadise@rkollp.com

 ZECA OLIVEIRA                             Pro Se

 JOSE CARLOS LOPES XAVIER DE
 OLIVEIRA, A/K/A/ ZECA OLIVEIRA


Dated: January 2, 2020        STEPTOE & JOHNSON LLP

                              By:   /s/ Evan Glassman

                              Evan Glassman
                              1114 Avenue of the Americas
                              New York, NY 10036
                              Telephone: (212) 506-3900
                              Facsimile: (212) 506-3950
                              Email: eglassman@steptoe.com

                              Michael J. Baratz*
                              1330 Connecticut Avenue, NW
                              Washington, DC 20036
                              Telephone: (202) 429-3000
                              Facsimile: (202) 429-3902
                              Email mbaratz@steptoe.com
                              Attorneys for Marco Polo Capital Markets LLC
                              and Marco Polo Network Inc.

                              * Pro Hac Vice motion forthcoming




                                       4
1/2/2020                                          New York Southern
                         Case 1:20-cv-00167-UA Document     1 Filed Live01/08/20
                                                                        System   Page 5 of 14
                                                                                                                2ndsumm, CLOSED


                                                            U.S. Bankruptcy Court
                                                   Southern District of New York (Manhattan)
                                                     Adversary Proceeding #: 17-01051-scc

  Assigned to: Judge Shelley C. Chapman                                             Date Filed: 04/07/17
  Lead BK Case: 12-14870                                                            Date Terminated: 12/18/19
  Lead BK Title: Marco Polo Capital Markets, LLC
  Lead BK Chapter: 11
  Demand:
  Nature[s] of Suit: 14 Recovery of money/property - other
                     11 Recovery of money/property - 542 turnover of property


Plaintiff
-----------------------
Marco Polo              represented Jeffrey M. Eilender
Capital Markets                  by Schlam Stone Dolan LLP
LLC                                 26 Broadway
                                    New York, NY 10004
                                    212-344-5400
                                    Fax : 212-344-7677
                                    Email: jme@schlamstone.com

                                Jason Koral
                                New York
                                825 Third Avenue
                                Suite 230
                                New York, NY 10022
                                212-520-8270
                                Email: jkoral@koralfirm.com

                                John Lundin
                                Schlam Stone & Dolan LLP
                                26 Broadway
                                New York, NY 10004
                                (212) 344-5400
                                Fax : (212) 344-7677
                                Email: jlundin@schlamstone.com

                                Steven R. Schoenfeld
                                DelBello Donnellan Weingarten et al.
                                1 North Lexington Avenue
                                11th Floor
                                White Plains, NY 10601
                                914-681-0200
                                Fax : 914-684-0200
                                Email: SRS@ddw-law.com

                                Joshua David Wurtzel
                                Schlam Stone & Dolan LLP
                                26 Broadway
                                Ste 19th Floor
                                New York, NY 10004
                                212-344-5400
                                Fax : 212-644-7677
                                Email: jwurtzel@schlamstone.com


Plaintiff
-----------------------
MARCO POLO represented Jeffrey M. Eilender
NETWORK INC             by (See above for address)

                                Jason Koral
                                (See above for address)

                                John Lundin
                                (See above for address)

https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                     1/10
1/2/2020                                          New York Southern
                         Case 1:20-cv-00167-UA Document     1 Filed Live01/08/20
                                                                        System   Page 6 of 14
                                Steven R. Schoenfeld
                                (See above for address)

                                Joshua David Wurtzel
                                (See above for address)


V.

Defendant
-----------------------
ATG AMERICAS represented Judd Robert Spray
TRADING                 by Law Office of Judd R. Spray
GROUP S.A.                 450 Seventh Avenue
(formerly known            Ste 33rd Floor
as MARCO POLO              New York, NY 10123
LATIN                      347-409-0211
AMERICA S.A.)              Fax : 212-244-4615
                           Email: juddspray@juddspraylaw.com


Defendant
-----------------------
FERNANDO                represented James B. Glucksman
COHEN                            by Rattet PLLC
                                    202 Mamaroneck Avenue
                                    Suite 300
                                    White Plains, NY 10601
                                    914-381-7400
                                    Fax : 914-381-7406
                                    Email: jbglucksman@rattetlaw.com

                                Adam S. Kaufmann
                                Lewis Baach Kaufmann Middlemiss PLLC
                                The Chrysler Building
                                405 Lexington Avenue
                                Ste 62nd Floor
                                New York, NY 10174
                                212-826-7001
                                Fax : 212-826-7146
                                Email: adam.kaufmann@lbkmlaw.com

                                Tara Jordan Plochocki
                                Lewis Baach Kaufmann Middlemiss PLLC
                                1101 New York Avenue NW
                                Suite 1000
                                Washington, DC 20005
                                202-833-8900
                                Email: tara.plochocki@lewisbaach.com

                                Robert Leslie Rattet
                                Davidoff Hutcher & Citron LLP
                                605 Third Avenue
                                New York, NY 10158
                                212-557-7200
                                Email: rrattet@rattetlaw.com

                                A. Mackenna White
                                405 Lexington Avenue
                                Ste 62nd Floor
                                New York, NY 10174
                                212-826-7001
                                Email: mackenna.white@lbkmlaw.com


Defendant
-----------------------
ARTHUR                  represented ARTHUR MACHADO
MACHADO                          by PRO SE




https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                         2/10
1/2/2020                                           New York Southern
                          Case 1:20-cv-00167-UA Document     1 Filed Live01/08/20
                                                                         System   Page 7 of 14
Defendant
-----------------------
VICTRIX                 represented VICTRIX PARTNERS S.A.
PARTNERS S.A.                    by PRO SE




Defendant
-----------------------
POSTALIS                represented POSTALIS INSTITUTO DE SEGURIDADE SOCIAL DOS CORREIOIS E TELEGRAFOS
INSTITUTO DE                     by PRO SE
SEGURIDADE
SOCIAL DOS
CORREIOIS E
TELEGRAFOS


Defendant
-----------------------
ETB FUNDO DE represented ETB FUNDO DE INVESTMENTO E PARTICIPACOES (CVM ID NO. 379-4)
INVESTMENTO             by PRO SE
E
PARTICIPACOES
(CVM ID NO. 379-
4)


Defendant
-----------------------
BNY MELLON              represented BNY MELLON SERVICOS FINANCEIROS DISTRIBUIDORA DE TITULOS E VALORES MOBILIARIOS S.A.
SERVICOS                         by PRO SE
FINANCEIROS
DISTRIBUIDORA
DE TITULOS E
VALORES
MOBILIARIOS
S.A.


Defendant
-----------------------
THE BANK OF             represented Alison Eggers
NEW YORK                         by Seaport East
MELLON                              Two Seaport Lane
                                    Suite 300
                                    Boston, MA 02210-2028
                                    (617) 946-4800
                                    Fax : (617) 946-4801
                                    Email: aeggers@seyfarth.com
                                    LEAD ATTORNEY

                                Steven Paradise
                                Seyfarth Shaw LLP
                                620 Eighth Avenue
                                New York, NY 10018
                                212-218-5500
                                Email: sparadise@rkollp.com


Defendant
-----------------------
ZECA OLIVEIRA represented ZECA OLIVEIRA
                        by PRO SE




Defendant
-----------------------
Jose Carlos Lopes represented Jose Carlos Lopes Xavier De Oliveira
Xavier De                  by PRO SE
Oliveira, a/k/a
https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                             3/10
1/2/2020                                          New York Southern
                         Case 1:20-cv-00167-UA Document     1 Filed Live01/08/20
                                                                        System   Page 8 of 14
Zeca Oliveira


Defendant
-----------------------
Victrix Partners represented Victrix Partners S.A., Postalis - Instituto de seguridade social dos Correiois e Telegrafos
S.A., Postalis -          by PRO SE
Instituto de
seguridade social
dos Correiois e
Telegrafos


    Filing Date                #                                                                     Docket Text

                             1                  Adversary case 17-01051. Complaint against ATG AMERICAS TRADING GROUP S.A. (formerly known as MARCO
                             (35 pgs)           POLO LATIN AMERICA S.A.), FERNANDO COHEN, ARTHUR MACHADO, VICTRIX PARTNERS S.A.,
                                                POSTALIS INSTITUTO DE SEGURIDADE SOCIAL DOS CORREIOIS E TELEGRAFOS, ETB FUNDO DE
                                                INVESTMENTO E PARTICIPACOES (CVM ID NO. 379-4), BNY MELLON SERVICOS FINANCEIROS
                                                DISTRIBUIDORA DE TITULOS E VALORES MOBILIARIOS S.A., THE BANK OF NEW YORK MELLON,
                                                ZECA OLIVEIRA (Fee Amount $ 350.). Nature(s) of Suit: (14 (Recovery of money/property - other)), (11 (Recovery
                                                of money/property - 542 turnover of property)) Filed by Steven R. Schoenfeld on behalf of Marco Polo Capital Markets
  04/07/2017                                    LLC, MARCO POLO NETWORK INC. (Schoenfeld, Steven) (Entered: 04/07/2017)

                                                Receipt of Complaint(17-01051-scc) [cmp,cmp] ( 350.00) Filing Fee. Receipt number 11803386. Fee amount 350.00.
  04/07/2017                                    (Re: Doc # 1) (U.S. Treasury) (Entered: 04/07/2017)

                             2                  Summons with Notice of Pre-Trial Conference issued by Clerk's Office with Pre-Trial Conference set for 5/19/2017 at
  04/10/2017                 (2 pgs)            10:00 AM at Courtroom 623 (SCC), Answer due by 5/10/2017, (Ortiz, Carmen) (Entered: 04/10/2017)

                             3                  Notice of Adjournment of Hearing on Pretrial Conference in this Adversary Proceeding Sine Die filed by Steven R.
                             (2 pgs)            Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven)
  05/17/2017                                    (Entered: 05/17/2017)

                                                Request for a Subsequent Summons filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC,
  05/19/2017                                    Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 05/19/2017)

                             4                  Second Summons with Notice of Pre-Trial Conference issued by Clerk's Office with Pre-Trial Conference set for
  05/19/2017                 (2 pgs)            7/13/2017 at 02:00 PM at Courtroom 623 (SCC), Answer due by 6/19/2017, (Ortiz, Carmen) (Entered: 05/19/2017)

                             5                  Affidavit of Service of Dion Hamlin Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC.
  05/24/2017                 (3 pgs)            (Schoenfeld, Steven) (Entered: 05/24/2017)

                             6                  Corporate Ownership Statement . Corporate parents added to case: Marco Polo Network Inc. Filed by Steven R.
                             (2 pgs)            Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven)
  05/31/2017                                    (Entered: 05/31/2017)

                                                Request for a Third Summons filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco
  06/07/2017                                    Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 06/07/2017)

                             7                  Third Summons with Notice of Pre-Trial Conference issued by Clerk's Office with Pre-Trial Conference set for
                             (2 pgs)            7/13/2017 at 02:00 PM at Courtroom 623 (SCC), Answer due by 7/7/2017, (Braithwaite, Kenishia) (Entered:
  06/07/2017                                    06/07/2017)

                             8                  Notice of Appearance in Adversary Proceeding filed by Jason Koral on behalf of MARCO POLO NETWORK INC,
  06/09/2017                 (2 pgs)            Marco Polo Capital Markets LLC. (Koral, Jason) (Entered: 06/09/2017)

                             9                  Affidavit of Service for Third Summns and Notice of Pretrail Conference in an Adversary Proceeding and the
                             (2 pgs)            Adversary Complaint (related document(s)7) Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK
  06/13/2017                                    INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 06/13/2017)

                             10                 Affidavit of Service of Third Summons and Notice of Pretrial Conference in an Adversary Proceeding and the
                             (2 pgs)            Adversary Complaint (related document(s)7) Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK
  06/13/2017                                    INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 06/13/2017)

                             11                 Affidavit of Service of Bank of New York Mellon filed by Jason Koral on behalf of MARCO POLO NETWORK INC,
  06/15/2017                 (1 pg)             Marco Polo Capital Markets LLC. (Koral, Jason) (Entered: 06/15/2017)

                             12                 Motion to Extend Time to Complete Service and Related Relief filed by Steven R. Schoenfeld on behalf of MARCO
                             (16 pgs; 4 docs)   POLO NETWORK INC, Marco Polo Capital Markets LLC. (Attachments: # 1 Exhibit "A" Proposed Order # 2
                                                Declaration of Steven R. Schoenfeld in Support of Plaintiffs' Motion # 3 Declaration of Jason M. Koral in Support of
  06/23/2017                                    Plaintiffs' Motion) (Schoenfeld, Steven) (Entered: 06/23/2017)

  06/23/2017                 13                 Notice of Presentment on Plaintiffs' Motion for an Order Granting an Extension of Time to Complete Service and
                             (6 pgs; 2 docs)    Related Relief (related document(s)12) filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC,

https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                                4/10
1/2/2020                                          New York Southern
                         Case 1:20-cv-00167-UA Document     1 Filed Live01/08/20
                                                                        System   Page 9 of 14
                                                Marco Polo Capital Markets LLC. with presentment to be held on 7/11/2017 at 12:00 PM at Courtroom 623 (SCC)
                                                (Attachments: # 1 Affidavit of Service)(Schoenfeld, Steven) (Entered: 06/23/2017)

                             14                 Letter to Honorable Shelley C. Chapman Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK
  07/10/2017                 (1 pg)             INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 07/10/2017)

                             15                 Order Granting Plaintiffs' Motion to Enlarge the Time to Complete Service (Related Doc # 12) signed on 7/11/2017
  07/11/2017                 (2 pgs)            (White, Greg) (Entered: 07/11/2017)

                             16                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint (related document(s)1) Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON.
  07/12/2017                                    (Paradise, Steven) (Entered: 07/12/2017)

                             17                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  07/13/2017                 (3 pgs)            7/13/2017 (White, Greg) (Entered: 07/13/2017)

                             18                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  09/12/2017                                    09/12/2017)

                             19                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  09/13/2017                 (3 pgs)            9/13/2017 (White, Greg) (Entered: 09/13/2017)

                             20                 Notice of Adjournment of Hearing (Pretrial Conference) in this Adversary Proceeding filed by Steven R. Schoenfeld on
                             (2 pgs)            behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered:
  09/27/2017                                    09/27/2017)

                             21                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  11/07/2017                                    11/07/2017)

                             22                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  11/15/2017                 (3 pgs)            11/15/2017 (White, Greg) (Entered: 11/15/2017)

                             23                 Notice of Adjournment of Pretrial Conference; with hearing to be held on 2/13/2018 at 10:00 AM at Courtroom 623
  12/01/2017                 (2 pgs; 2 docs)    (SCC) (White, Greg) (Entered: 12/01/2017)

                             24                 Certificate of Mailing. (related document(s) (Related Doc # 23)) . Notice Date 12/03/2017. (Admin.) (Entered:
  12/03/2017                 (2 pgs)            12/04/2017)

                                                Request for a Fourth Summons filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco
  12/21/2017                                    Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 12/21/2017)

                             25                 Fourth Summons with Notice of Pre-Trial Conference issued by Clerk's Office with Pre-Trial Conference set for
  12/21/2017                 (2 pgs)            2/13/2018 at 10:00 AM at Courtroom 623 (SCC), Answer due by 1/22/2018 (Cales, Humberto) (Entered: 12/21/2017)

                             26                 Affidavit of Service (related document(s)) Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK
  12/26/2017                 (2 pgs)            INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 12/26/2017)

                             27                 Notice of Presentment of Plaintiffs' Second Motion for an Order Granting an Extension of Time to Complete Service
                             (20 pgs; 5 docs)   and Related Relief filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital
                                                Markets LLC. with presentment to be held on 1/11/2018 at 12:00 PM at Courtroom 623 (SCC) (Attachments: # 1
                                                Second Motion # 2 Exhibit "A" - Proposed Order # 3 Declaration of Steven R. Schoenfeld # 4 Declaration of Jason M.
  12/27/2017                                    Koral)(Schoenfeld, Steven) (Entered: 12/27/2017)

                             29                 Motion to Extend Time This Administrative Entry was Entered for Docketing Purposes re: Document No. 27 filed by
  12/27/2017                                    Clerks Office of the U.S. Bankruptcy Court. (White, Greg) (Entered: 01/11/2018)

                             28                 Affidavit of Service Fourth Summons and Notice of Pretrial Conference in an Adversary Proceeding and Adversary
                             (3 pgs)            Complaint Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets
  12/28/2017                                    LLC. (Schoenfeld, Steven) (Entered: 12/28/2017)

                             30                 Order Granting Plaintiffs' Second Motion to Enlarge the Time to Complete Service (Related Doc # 27) signed on
  01/11/2018                 (2 pgs)            1/11/2018 (White, Greg) (Entered: 01/11/2018)

                             31                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  01/22/2018                                    01/22/2018)

                             32                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  01/23/2018                 (3 pgs)            1/22/2018 (White, Greg) (Entered: 01/23/2018)

                             33                 Notice of Adjournment of Pretrial Conference; with hearing to be held on 6/20/2018 at 10:00 AM at Courtroom 623
  02/02/2018                 (2 pgs; 2 docs)    (SCC) (White, Greg) (Entered: 02/02/2018)


https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                            5/10
1/2/2020                                         New York Southern
                        Case 1:20-cv-00167-UA Document    1 Filed  Live01/08/20
                                                                        System  Page 10 of 14
  02/04/2018                 34                 Certificate of Mailing. (related document(s) (Related Doc # 33)) . Notice Date 02/04/2018. (Admin.) (Entered:
                             (2 pgs)            02/05/2018)

                             35                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  02/07/2018                 (2 pgs)            2/7/2018 (White, Greg) (Entered: 02/07/2018)

                             36                 Notice of Appearance in Adversary Proceeding filed by Robert Leslie Rattet on behalf of FERNANDO COHEN.
  02/07/2018                 (2 pgs)            (Rattet, Robert) (Entered: 02/07/2018)

                             37                 Notice of Appearance on Behalf of Fernando Cohen with Rattet PLLC filed by James B. Glucksman on behalf of
  05/09/2018                 (2 pgs)            FERNANDO COHEN. (Glucksman, James) (Entered: 05/09/2018)

                             38                 Stipulation and Proposed Order Extending Time for Fernando Cohen to Answer or Otherwise Move Filed by Steven R.
                             (2 pgs)            Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven)
  05/09/2018                                    (Entered: 05/09/2018)

                             39                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  05/09/2018                                    05/09/2018)

                             40                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  05/16/2018                 (3 pgs)            5/16/2018 (White, Greg) (Entered: 05/16/2018)

                             41                 So Ordered Stipulation Extending Time for Fernando Cohen to Answer or Otherwise Move signed on 5/31/2018
  05/31/2018                 (2 pgs)            (White, Greg) (Entered: 05/31/2018)

                             42                 Notice of Presentment of Plaintiffs' Third Motion for an Order Granting an Extension of Time to Complete Service and
                             (21 pgs; 5 docs)   Related Relief filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital
                                                Markets LLC. with presentment to be held on 7/17/2018 at 12:00 PM at Courtroom 623 (SCC) (Attachments: # 1
                                                Plaintiffs' Third Motion # 2 Exhibit "A" - Proposed Order # 3 Schoenfeld Declaration # 4 Koral Declaration)
  07/06/2018                                    (Schoenfeld, Steven) (Entered: 07/06/2018)

                             43                 Affidavit of Service re: Notice of Presentment of Plaintiffs' Third Motion for an Order Granting an Extension of Time to
                             (3 pgs)            Complete Service and Related Relief together with Motion and related exhibits (related document(s)42) Filed by Steven
                                                R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven)
  07/10/2018                                    (Entered: 07/10/2018)

                                                Request for a Fifth Summons filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco
  07/12/2018                                    Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 07/12/2018)

                             44                 Fifth Summons and Notice of Pre-Trial Conference against ATG AMERICAS TRADING GROUP S.A. (formerly
                             (1 pg)             known as MARCO POLO LATIN AMERICA S.A.) ; BNY MELLON SERVICOS FINANCEIROS DISTRIBUIDORA
                                                DE TITULOS E VALORES MOBILIARIOS S.A. ; FERNANDO COHEN ; ETB FUNDO DE INVESTMENTO E
                                                PARTICIPACOES (CVM ID NO. 379-4) ; ARTHUR MACHADO ; ZECA OLIVEIRA ; POSTALIS INSTITUTO DE
                                                SEGURIDADE SOCIAL DOS CORREIOIS E TELEGRAFOS ; THE BANK OF NEW YORK MELLON ; VICTRIX
  07/12/2018                                    PARTNERS S.A. (Ortiz, Carmen) (Entered: 07/12/2018)

                             45                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (3 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  07/13/2018                                    07/13/2018)

                             46                 So Ordered Stipulation Extending Time for Fernando Cohen to Answer or Otherwise Move signed on 7/16/2018
  07/16/2018                 (2 pgs)            (White, Greg) (Entered: 07/16/2018)

                             47                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  07/16/2018                 (3 pgs)            7/16/2018 (White, Greg) (Entered: 07/16/2018)

                             48                 Order Granting Plaintiffs' Third Motion to Enlarge the Time to Complete Service signed on 7/17/2018 (White, Greg)
  07/17/2018                 (2 pgs)            (Entered: 07/17/2018)

                             49                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  08/08/2018                 (3 pgs)            8/8/2018 (White, Greg) (Entered: 08/08/2018)

                             50                 Stipulation Extending The Bank of New York Mellon's Time to Answer, Move or Otherwise Respond to the Adversary
                             (4 pgs)            Complaint Filed by Steven Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered:
  09/24/2018                                    09/24/2018)

                             51                 So Ordered Stipulation Extending Time for Fernando Cohen to Answer or Otherwise Move signed on 9/25/2018
  09/25/2018                 (2 pgs)            (White, Greg) (Entered: 09/25/2018)

                             52                 Notice of Adjournment of Pretrial Conference; with hearing to be held on 1/8/2019 at 10:00 AM at Courtroom 623
  09/25/2018                 (2 pgs; 2 docs)    (SCC) (White, Greg) (Entered: 09/25/2018)

  09/27/2018                 53                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
                             (4 pgs)            9/27/2018 (White, Greg) (Entered: 09/27/2018)

https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                              6/10
1/2/2020                                         New York Southern
                        Case 1:20-cv-00167-UA Document    1 Filed  Live01/08/20
                                                                        System  Page 11 of 14
  09/27/2018                 54                 Certificate of Mailing. (related document(s) (Related Doc # 52)) . Notice Date 09/27/2018. (Admin.) (Entered:
                             (2 pgs)            09/28/2018)

                             55                 Stipulation Extending Time To Answer, Move Or Otherwise Respond To The Adversary Complaint Filed by Steven
  12/07/2018                 (4 pgs)            Paradise on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered: 12/07/2018)

                             56                 Notice of Presentment of Plaintiffs' Motion for an Order Granting a Further Extension of Time to Complete Service and
                             (9 pgs; 3 docs)    Related Relief filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital
                                                Markets LLC. with presentment to be held on 12/18/2018 at 12:00 PM at Courtroom 623 (SCC) (Attachments: # 1
  12/11/2018                                    Motion # 2 Proposed Order)(Schoenfeld, Steven) (Entered: 12/11/2018)

                             59                 Motion to Extend Time This Administrative Entry was Entered for Docketing Purposes re: Document No. 56 filed by
  12/11/2018                                    Clerks Office of the U.S. Bankruptcy Court. (White, Greg) (Entered: 12/20/2018)

                             57                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  12/12/2018                 (4 pgs)            12/12/2018 (White, Greg) (Entered: 12/12/2018)

                             58                 So Ordered Stipulation Extending Time for Fernando Cohen to Answer or Otherwise Move signed on 12/12/2018
  12/12/2018                 (4 pgs)            (White, Greg) (Entered: 12/12/2018)

                             60                 Order Granting Plaintiffs' Motion to Further Enlarge the Time to Complete Service (Related Doc # 59 ) signed on
  12/20/2018                 (2 pgs)            12/19/2018 (White, Greg) (Entered: 12/20/2018)

                             61                 Notice of Adjournment of Pretrial Conference; with hearing to be held on 3/14/2019 at 10:00 AM at Courtroom 623
  12/20/2018                 (2 pgs; 2 docs)    (SCC) (White, Greg) (Entered: 12/20/2018)

                             62                 Certificate of Mailing. (related document(s) (Related Doc # 61)) . Notice Date 12/22/2018. (Admin.) (Entered:
  12/22/2018                 (2 pgs)            12/23/2018)

                             63                 So Ordered Stipulation Extending Time to Answer, Move or Otherwise Respond to the Adversary Complaint signed on
  02/25/2019                 (3 pgs)            2/20/2019 (White, Greg) (Entered: 02/25/2019)

                             64                 So Ordered Stipulation Extending Time for Fernando Cohen to Answer or Otherwise Move signed on 2/20/2019
  02/25/2019                 (2 pgs)            (White, Greg) (Entered: 02/25/2019)

                             65                 Notice of Appearance in Adversary Proceeding filed by Tara Jordan Plochocki on behalf of FERNANDO COHEN.
  03/12/2019                 (2 pgs)            (Plochocki, Tara) (Entered: 03/12/2019)

                             66                 Notice of Appearance in Adversary Proceeding filed by Adam S. Kaufmann on behalf of FERNANDO COHEN.
  03/13/2019                 (2 pgs)            (Kaufmann, Adam) (Entered: 03/13/2019)

                             67                 Notice of Appearance filed by Jeffrey M. Eilender on behalf of MARCO POLO NETWORK INC, Marco Polo Capital
  04/29/2019                 (2 pgs)            Markets LLC. (Eilender, Jeffrey) (Entered: 04/29/2019)

                             68                 Notice of Appearance filed by John Lundin on behalf of MARCO POLO NETWORK INC, Marco Polo Capital
  04/29/2019                 (2 pgs)            Markets LLC. (Lundin, John) (Entered: 04/29/2019)

                             69                 Notice of Appearance filed by Joshua David Wurtzel on behalf of MARCO POLO NETWORK INC, Marco Polo
  05/02/2019                 (2 pgs)            Capital Markets LLC. (Wurtzel, Joshua) (Entered: 05/02/2019)

                             70                 Letter to Honorable Shelly C. Chapman Filed by Steven R. Schoenfeld on behalf of MARCO POLO NETWORK INC,
  05/07/2019                 (1 pg)             Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 05/07/2019)

                             71                 Notice of Presentment of plaintiffs' motion for an order granting a further extension of time to complete service related
                             (8 pgs; 3 docs)    relief filed by Jeffrey M. Eilender on behalf of Marco Polo Capital Markets LLC. (Attachments: # 1 Exhibit Motion # 2
  06/07/2019                                    Exhibit Proposed Order)(Eilender, Jeffrey) (Entered: 06/07/2019)

                             72                 Motion to Extend Time This Administrative Entry was Entered for Docketing Purposes re: Document No. 71 filed by
  06/07/2019                                    Clerks Office of the U.S. Bankruptcy Court. (White, Greg) (Entered: 06/19/2019)

                             73                 Order Granting Plaintiffs' Motion to Further Enlarge the Time to Complete Service (Related Doc # 71) signed on
  06/19/2019                 (2 pgs)            6/19/2019 (White, Greg) (Entered: 06/19/2019)

                             74                 Amended Complaint against Jose Carlos Lopes Xavier De Oliveira, THE BANK OF NEW YORK MELLON, Victrix
                             (49 pgs)           Partners S.A., Postalis - Instituto de seguridade social dos Correiois e Telegrafos, ATG AMERICAS TRADING
                                                GROUP S.A. (formerly known as MARCO POLO LATIN AMERICA S.A.), BNY MELLON SERVICOS
                                                FINANCEIROS DISTRIBUIDORA DE TITULOS E VALORES MOBILIARIOS S.A., FERNANDO COHEN, ETB
                                                FUNDO DE INVESTMENTO E PARTICIPACOES (CVM ID NO. 379-4) (related document(s)1) Filed by Jeffrey M.
                                                Eilender on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Eilender, Jeffrey)
  06/27/2019                                    (Entered: 06/27/2019)

                                                Request for a Amended Summons filed by Jeffrey M. Eilender on behalf of MARCO POLO NETWORK INC, Marco
  07/09/2019                                    Polo Capital Markets LLC. (Eilender, Jeffrey) (Entered: 07/09/2019)



https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                                7/10
1/2/2020                                         New York Southern
                        Case 1:20-cv-00167-UA Document    1 Filed  Live01/08/20
                                                                        System  Page 12 of 14
  07/10/2019                 75                   Sixth Summons and Notice of Pre-Trial Conference against ATG AMERICAS TRADING GROUP S.A. (formerly
                             (2 pgs)              known as MARCO POLO LATIN AMERICA S.A.) ; BNY MELLON SERVICOS FINANCEIROS DISTRIBUIDORA
                                                  DE TITULOS E VALORES MOBILIARIOS S.A. ; FERNANDO COHEN ; Jose Carlos Lopes Xavier De Oliveira ;
                                                  ETB FUNDO DE INVESTMENTO E PARTICIPACOES (CVM ID NO. 379-4) ; ARTHUR MACHADO ; ZECA
                                                  OLIVEIRA ; POSTALIS INSTITUTO DE SEGURIDADE SOCIAL DOS CORREIOIS E TELEGRAFOS ; THE
                                                  BANK OF NEW YORK MELLON ; VICTRIX PARTNERS S.A. ; Victrix Partners S.A., Postalis - Instituto de
                                                  seguridade social dos Correiois e Telegrafos . (Ortiz, Carmen) (Entered: 07/10/2019)

                             76                   Notice of Presentment of Plaintiffs' motion for issuance of Letters Rogatory filed by Jeffrey M. Eilender on behalf of
                             (44 pgs; 3 docs)     MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. with presentment to be held on 7/19/2019 at
                                                  12:00 PM at Courtroom 623 (SCC) Objections due by 7/19/2019, (Attachments: # 1 Motion # 2 Proposed Order)
  07/15/2019                                      (Eilender, Jeffrey) (Entered: 07/15/2019)

                             77                   Affidavit of Service ATG Americas Trading Group, S.A. of Sixth Summons and Notice of Pretrial Conference in an
                             (1 pg)               Adversary Proceeding and Amended Adversary Complaint Filed by Jeffrey M. Eilender on behalf of MARCO POLO
  07/15/2019                                      NETWORK INC, Marco Polo Capital Markets LLC. (Eilender, Jeffrey) (Entered: 07/15/2019)

                             79                   Motion to Approve This Administrative Entry was Entered for Docketing Purposes re: Document No. 76 filed by Clerks
  07/15/2019                                      Office of the U.S. Bankruptcy Court. (White, Greg) (Entered: 07/23/2019)

                             78                   Amended Notice of Presentment (related document(s)76) filed by Jeffrey M. Eilender on behalf of MARCO POLO
                             (51 pgs; 3 docs)     NETWORK INC, Marco Polo Capital Markets LLC. (Attachments: # 1 Exhibit Motion # 2 Exhibit Proposed Order
  07/17/2019                                      with Proposed Letters Rogatory)(Eilender, Jeffrey) (Entered: 07/17/2019)

                             80                   Order Granting Plaintiffs' Motion for Issuance of Letters Rogatory (Related Doc # 76) signed on 7/23/2019 (White,
  07/23/2019                 (38 pgs; 7 docs)     Greg) (Entered: 07/23/2019)

                             81                   Stipulation and Order Extending Time to Answer/Move in Response to the Amended Adversary Complaint, Briefing
                             (3 pgs)              Schedule (related document(s)74) Filed by Jeffrey M. Eilender on behalf of MARCO POLO NETWORK INC, Marco
  09/19/2019                                      Polo Capital Markets LLC. (Eilender, Jeffrey) (Entered: 09/19/2019)

                             82                   Motion to Dismiss Adversary Proceeding filed by Steven Paradise on behalf of THE BANK OF NEW YORK
                             (48 pgs; 3 docs)     MELLON. (Attachments: # 1 Memorandum of Law in Support # 2 Proposed Order) (Paradise, Steven) (Entered:
  09/20/2019                                      09/20/2019)

                             83                   Statement / Notice of Intent to Raise an Issue Concerning Foreign Law Pursuant to FRCP 44.1 filed by Steven Paradise
  09/20/2019                 (3 pgs)              on behalf of THE BANK OF NEW YORK MELLON. (Paradise, Steven) (Entered: 09/20/2019)

                             84                   Declaration of Steven Paradise in Support of Defendant The Bank of New York Mellon's Notice of Intent to Raise an
                             (41 pgs; 8 docs)     Issue Concerning Foreign Law Pursuant to FRCP 44.1 filed by Steven Paradise on behalf of THE BANK OF NEW
                                                  YORK MELLON. (Attachments: # 1 Exhibit A # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E # 6 Exhibit F #
  09/20/2019                                      7 Exhibit G) (Paradise, Steven) (Entered: 09/20/2019)

                             85                   Motion to Dismiss Adversary Proceeding filed by Tara Jordan Plochocki on behalf of FERNANDO COHEN.
                             (240 pgs; 13 docs)   (Attachments: # 1 Memorandum of Law in Support of Motion # 2 Proposed Order # 3 Declaration of Eliana Baraldi in
                                                  Support of Motion # 4 Declaration of Martin Fernando Cohen # 5 Exhibit 1 - Technology Contract # 6 Exhibit 2 -
                                                  Investment Agreement # 7 Exhibit 3 - Share Purchase Agreement # 8 Exhibit 4 - Binding Terms # 9 Exhibit 5 - Cohen
                                                  Signed Contract Letter # 10 Exhibit 6 - Final Contract MPCM # 11 Exhibit 7 - Promissory Note # 12 Exhibit 8 - Marco
  09/20/2019                                      Polo Network v 75 Broad Complaint) (Plochocki, Tara) (Entered: 09/20/2019)

                             86                   Notice of Appearance in Adversary Proceeding filed by Judd Robert Spray on behalf of ATG AMERICAS TRADING
  09/20/2019                 (2 pgs)              GROUP S.A. (formerly known as MARCO POLO LATIN AMERICA S.A.). (Spray, Judd) (Entered: 09/20/2019)

                             87                   Motion to Dismiss Adversary Proceeding or, In the Alternative, To Stay Litigation and Compel Arbitration filed by Judd
                             (2 pgs)              Robert Spray on behalf of ATG AMERICAS TRADING GROUP S.A. (formerly known as MARCO POLO LATIN
  09/20/2019                                      AMERICA S.A.). Responses due by 10/22/2019, (Spray, Judd) (Entered: 09/20/2019)

                             88                   Motion to Dismiss Adversary Proceeding Memorandum of Law In Support of Motion to Dismiss Amended Complaint
                             (36 pgs)             or, Alternatively, to Stay Litigation and Compel Arbitration (Related Document 87) filed by Judd Robert Spray on
                                                  behalf of ATG AMERICAS TRADING GROUP S.A. (formerly known as MARCO POLO LATIN AMERICA S.A.).
  09/20/2019                                      (Spray, Judd) Modified on 9/24/2019 (Richards, Beverly). (Entered: 09/20/2019)

                             89                   Motion to Dismiss Adversary Proceeding Declaration of Francisco Gurgel in Support of Motion to Dismiss Amended
                             (4 pgs)              Complaint or, Alternatively, to Stay Litigation and Compel Arbitration (Related Document 87) filed by Judd Robert
                                                  Spray on behalf of ATG AMERICAS TRADING GROUP S.A. (formerly known as MARCO POLO LATIN
  09/21/2019                                      AMERICA S.A.). (Spray, Judd) Modified on 9/24/2019 (Richards, Beverly). (Entered: 09/21/2019)

                             90                   Notice of Appearance in Adversary Proceeding filed by A. Mackenna White on behalf of FERNANDO COHEN.
  09/23/2019                 (2 pgs)              (White, A. Mackenna) (Entered: 09/23/2019)

                             91                   Notice of Presentment of Schlam Stone & Dolan LLPs Motion to Withdraw as Counsel for Plaintiffs and for an
                             (10 pgs; 3 docs)     Immediate Interim Stay filed by Jeffrey M. Eilender on behalf of MARCO POLO NETWORK INC, Marco Polo
                                                  Capital Markets LLC. with presentment to be held on 10/18/2019 at 12:00 PM at Courtroom 623 (SCC) Objections due
  10/11/2019                                      by 10/18/2019, (Attachments: # 1 Motion # 2 Proposed Order)(Eilender, Jeffrey) (Entered: 10/11/2019)

  10/11/2019                 101                  Motion to Withdraw as Attorney This Administrative Entry was Entered for Docketing Purposes re: Document No. 91
                                                  filed by Clerks Office of the U.S. Bankruptcy Court. (White, Greg) (Entered: 12/05/2019)
https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                                    8/10
1/2/2020                                         New York Southern
                        Case 1:20-cv-00167-UA Document    1 Filed  Live01/08/20
                                                                        System  Page 13 of 14
                             92                   Opposition Brief filed by Judd Robert Spray on behalf of ATG AMERICAS TRADING GROUP S.A. (formerly known
  10/18/2019                 (37 pgs)             as MARCO POLO LATIN AMERICA S.A.). (Spray, Judd) (Entered: 10/18/2019)

                             93                   Response (related document(s)92, 91) filed by Jeffrey M. Eilender on behalf of MARCO POLO NETWORK INC,
  10/18/2019                 (2 pgs)              Marco Polo Capital Markets LLC. (Eilender, Jeffrey) (Entered: 10/18/2019)

                             94                Notice of Hearing (related document(s)91); with hearing to be held on 11/6/2019 at 10:00 AM at Courtroom 623 (SCC)
  10/29/2019                 (2 pgs; 2 docs)   (White, Greg) (Entered: 10/29/2019)

                             95
  10/31/2019                 (3 pgs)           Certificate of Mailing. (related document(s) (Related Doc # 94)) . Notice Date 10/31/2019. (Admin.) (Entered: 11/01/2019)

                             100               Transcript regarding Hearing Held on 5/13/2019 11:23 AM RE: Pretrial conference. Remote electronic access to the
                                               transcript is restricted until 1/30/2020. The transcript may be viewed at the Bankruptcy Court Clerks Office. [Transcription
                                               Service Agency: U.S. Legal Support.]. (See the Courts Website for contact information for the Transcription Service
                                               Agency.). Notice of Intent to Request Redaction Deadline Due By 11/8/2019. Statement of Redaction Request Due By
                                               11/22/2019. Redacted Transcript Submission Due By 12/2/2019. Transcript access will be restricted through 1/30/2020.
  11/01/2019                                   (Ortiz, Carmen) (Entered: 12/04/2019)

                             96                Notice of Adjournment of Hearing (related document(s)91); with hearing to be held on 11/12/2019 at 11:00 AM at
  11/05/2019                 (2 pgs; 2 docs)   Courtroom 623 (SCC) (White, Greg) (Entered: 11/05/2019)

                             97
  11/07/2019                 (3 pgs)           Certificate of Mailing. (related document(s) (Related Doc # 96)) . Notice Date 11/07/2019. (Admin.) (Entered: 11/08/2019)

                             98                Application for Pro Hac Vice Admission filed by Alison Eggers on behalf of THE BANK OF NEW YORK MELLON.
  11/13/2019                 (4 pgs)           Filing fee collected, receipt #205233. (Porter, Minnie) (Entered: 11/13/2019)

                             99                Order Granting Application for Pro Hac Vice Admission of Alison Eggers (Related Doc # 98) signed on 11/14/2019
  11/14/2019                 (2 pgs)           (White, Greg) (Entered: 11/14/2019)

                             102               Order Granting Schlam Stone & Dolan LLP's Motion to Withdraw (Related Doc # 91) signed on 12/5/2019 (White, Greg)
  12/05/2019                 (3 pgs)           (Entered: 12/05/2019)

                             103               Letter to Honorable Shelley C. Chapman Providing Case Status Filed by Steven R. Schoenfeld on behalf of MARCO
  12/12/2019                 (3 pgs)           POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven) (Entered: 12/12/2019)

                             104               (Incorrect PDF File Submitted) Letter dated December 13, 2019 from Steven Paradise to Judge Chapman responding to
                                               Letter dated December 12, 2019 (Dkt No. 103) by former counsel for plaintiffs Filed by Steven Paradise on behalf of THE
                                               BANK OF NEW YORK MELLON. (Paradise, Steven) Modified on 12/13/2019 (Richards, Beverly). (Entered:
  12/13/2019                                   12/13/2019)

                             105               Letter from Adam S. Kaufmann to Honorable Shelley C. Chapman Filed by Adam S. Kaufmann on behalf of FERNANDO
  12/13/2019                 (2 pgs)           COHEN. (Kaufmann, Adam) (Entered: 12/13/2019)

                             106               Letter dated December 13, 2019 from Steven Paradise to Judge Chapman responding to Letter dated December 12, 2019
                             (2 pgs)           (Dkt No. 103) by former counsel for plaintiffs (corrected filing) Filed by Steven Paradise on behalf of THE BANK OF
  12/13/2019                                   NEW YORK MELLON. (Paradise, Steven) (Entered: 12/13/2019)

                             107               Letter Filed by Judd Robert Spray on behalf of ATG AMERICAS TRADING GROUP S.A. (formerly known as MARCO
  12/13/2019                 (1 pg)            POLO LATIN AMERICA S.A.). (Spray, Judd) (Entered: 12/13/2019)

                             108               Letter to Honorable Shelley C. Chapman Providing Additional Case Status (related document(s)103) Filed by Steven R.
                             (3 pgs)           Schoenfeld on behalf of MARCO POLO NETWORK INC, Marco Polo Capital Markets LLC. (Schoenfeld, Steven)
  12/13/2019                                   (Entered: 12/13/2019)

                                               Adversary Case 1:17-ap-1051 Closed. This Adversary Proceeding is Closed Subject to the Filing of a Notice of Appeal
                                               Within Fourteen (14) Days of the Entry of the Order Terminating this Adversary Proceeding. (White, Greg) (Entered:
  12/18/2019                                   12/18/2019)




                                                                   PACER Service Center
                                                                       Transaction Receipt
                                                                         01/02/2020 15:10:35
                                                PACER                 Client
                                                             step0075            999991111
                                                Login:                Code:
                                                Description: Docket    Search 17-01051-scc Fil or Ent: filed From:
                                                             Report    Criteria: 1/1/2017 To: 1/2/2020 Doc From: 0
                                                                                 Doc To: 99999999 Headers: included
https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                                                                                  9/10
1/2/2020                                         New York Southern
                        Case 1:20-cv-00167-UA Document    1 Filed  Live01/08/20
                                                                        System  Page 14 of 14
                                                                          Format: html Page counts for
                                                                          documents: included
                                              Billable
                                                         10      Cost:    1.00
                                              Pages:




https://ecf.nysb.uscourts.gov/cgi-bin/DktRpt.pl?968342344708916-L_1_0-1                                  10/10
